Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The “joint” of claim 3 is not labeled in the drawings. 
The “two straight side walls” and “concave arc-shaped rounded bottom wall” of claim 5 are not labeled in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water outlet plug" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret the water outlet plug to be the same as the fitting member. This is commensurate with the Specification, Par 0014, which discloses that the plug 40 and connector 60 are referred to collectively as the insert fitting member.  
Claim 1 discloses: “a stationary plate located in the accommodation space and being movable up and down along a direction of a water flow in the accommodation space”. It is unclear how a stationary plate is movable up and down. This renders the claim indefinite. For examination purposes, the plate will not be considered stationary. 
Claim 2 recites the limitation "the non-fixed manner" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are indefinite for depending on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos De Barros (U.S. 2015/0196927).
Regarding claim 1, Ramos de Barros teaches a showerhead (see abstract) comprising: 
a body (10), including an upper body (defined by 15) and a lower body (defined by 30 and 12), the upper body and the lower body forming an accommodation space (space where plate 40 is located, see Fig 8), and a water inlet (11) for supplying water into the accommodation space being provided at the upper body (11 is provided in the upper body and supplies water to the accommodating space), a plurality of water outlets (holes 13) for spraying water from the showerhead being provided on the lower body (as seen in Fig 8A); 
wherein the showerhead further comprises: 
a stationary plate (40) located in the accommodation space (as seen in Fig 8 and 9) and being movable up and down along a direction of a water flow in the accommodation space (as seen in Fig 8, the plate is pushed down; and as seen in Fig 9, the plate is pushed upwards); 

an insert fitting member (defined by projecting pins 41, better seen in Figs 10-11) fitted to the stationary plate (as seen in Figs 8 and 9), a position of the insert fitting member corresponding to the plurality of water outlets on the lower body (as seen in Figs 8-9, the fitting members correspond to each individual outlets 13); 
when the water is supplied, the stationary plate moves to a lower position under the action of water pressure to allow the insert fitting member to partially close the water outlet such that a drizzle-type spray is formed (as disclosed in Par 0057, water causes a pressure above the plate, which lowers the plate and its insert fitting members to be introduced into the outlets; Par 0060 discloses that the fitting members cause the sensation of abundant water spray during use, i.e. drizzle-type spray); when the water is turned off, the spring pushes the stationary plate back to the upper position, and the water outlet plug (fitting member 41 is a plug) leaves the water outlet (as seen in Fig 9).
Regarding claim 2, Ramos De Barros teaches the showerhead according to claim 1, wherein: the insert fitting member (41) comprises a connector (defined by 41b and 41d) and a water outlet plug (defined by 41a, 41c, and 41e, as seen in Figs 10-11), and the connector is engaged on the stationary plate in the non-fixed manner and is movable up and down, left and right relative to the stationary plate (as seen in Figs 8-11, the connector 41b and 41d, engages with the plate 40, as disclosed in Par 0060, the connector is engaged in a non-fixed manner); when the water is supplied, the connector abuts downwardly against the lower body under the 
Regarding claim 3, Ramos De Barros teaches the showerhead according to claim 2, wherein: the stationary plate has a plurality of holes (windows 42a) penetrating up and down for placing the plurality of connectors (as seen in Figs 6-11); each of the connectors comprises: an enlarged diameter portion (neck 41b has an enlarged diameter at section 41d, as seen in Fig 10) having a diameter greater than a diameter of the hole in the stationary plate (41b is wider than the holes 42a in order to maintain the connector in place, as seen in Figs 8-9); a plurality of elastic clamps (defined by widened ends 41d) disposed on one side of the enlarged diameter portion, capable of being inserted through the hole from one side of the stationary plate through elastic contraction and being engaged on the other side of the stationary plate (41b is inserted into the holes 42a of the plate, the widened ends 41d must be elastic in order to flex through the holes 42a, which have a smaller diameter); and a joint (shown below) disposed on the other side of the enlarged diameter portion, for connecting the water outlet plug (as seen below).
Regarding claim 4, Ramos De Barros teaches the showerhead according to claim 2, wherein: the water outlet plug has an approximately truncated cone shape gradually tapered toward the water outlet (as seen in Fig 10 and disclosed in Par 0059, the plug as a conical shape that tapers inward toward the outlet), and has a larger diameter end (shown below) and a smaller diameter end (shown below), and comprises: a plurality of longitudinal grooves (41c) uniformly distributed circumferentially along the water outlet plug (as seen in Fig 10), and each 
Regarding claim 5, Ramos De Barros teaches the showerhead according to claim 4, wherein: the longitudinal groove has two straight side walls (show below) and a concave arc-shaped rounded bottom wall (shown below); the lip forms a circumferential groove (shown below) with the larger diameter end, and the circumferential groove is located on an end surface of the larger diameter end of the water outlet plug and is recessed toward the small diameter end, and is evenly distributed along the circumferential direction of the water outlet plug (as seen below, the circumferential groove is defined on inside of the larger diameter end, it is oriented towards the small diameter end, and it’s evenly distributed around the plug).
Regarding claim 6, Ramos De Barros teaches the showerhead according to claim 4, wherein: the water outlet has an enlarged portion (shown below) inclined outwardly at an upper edge thereof (as shown below); when the water outlet plug is fitted into the water outlet, the lip slides and fits into the water outlet via the enlarged portion (as seen below, the lip slides and fits into the enlarged portion, as claimed).
Regarding claim 7, Ramos De Barros teaches the showerhead according to claim 1, wherein: the size of the water outlet plug is designed to correspond to the size of the water outlet (as seen in Fig 8a, the size of the outlet 13 corresponds to the size of the plug 41).
Regarding claim 8, Ramos De Barros teaches the showerhead according to claim 1, wherein the showerhead further comprises: a pusher (defined by seal 70) mounted inside the 
Regarding claim 9, Ramos De Barros teaches the showerhead according to claim 8, wherein: the upper body has a hollow tubular portion at a central position thereof (inlet 11 is a tubular portion, as seen in Fig 8-9), and the tubular portion leads to the accommodation space (as seen in Fig 8-9).
Regarding claim 10, Ramos De Barros teaches the showerhead according to claim 9, wherein: the showerhead further comprises a water outlet body (shown below) located in the tubular portion (as seen in Fig 8), the water outlet body in a tubular shape (as seen in Fig 8, the water outlet body has an tubular shape) has a water outlet groove (shown below) on a side wall thereof (as shown below, the groove is defined adjacent to a side wall of the water outlet body), and the water outlet groove forms a water inlet for supplying the water into the accommodation space (as seen in Fig 8); the pusher is located in the water outlet body (as seen below), the pusher opens the water outlet groove when the water is supplied, and the pusher closes the water outlet groove when the water is turned off (as disclosed in Par 0047 and 0048).

    PNG
    media_image1.png
    715
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    761
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752